Citation Nr: 1308512	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  07-01 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a peripheral neuropathy, to include as due to exposure to herbicides.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cyst on the vocal cord, to include as due to exposure to herbicides.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for polyps in the colon, to include as due to exposure to herbicides.

4.  Entitlement to service connection for a skin condition, to include warts and moles, to include as due to exposure to herbicides and as secondary to posttraumatic stress disorder.

5.  Entitlement to service connection for a heart (cardiac) disorder, to include as due to exposure to herbicides and as secondary to posttraumatic stress disorder.

6.  Entitlement to service connection for hiatal hernia and gastroesophageal reflux disease, to include as due to exposure to herbicides and as secondary to posttraumatic stress disorder. 

7.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides and as secondary to posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The rating decisions on appeal include a February 2005 rating decision in which the RO denied service connection for hypertension as secondary to posttraumatic stress disorder (PTSD) and for peripheral neuropathy of the bilateral lower extremities.  In a November 2005 rating decision, the RO denied service connection for a heart condition, polyps in the colon, a cyst on the vocal cord, erection problems, and hiatal hernia and gastroesophageal reflux disease (GERD), all to include as due to exposure to herbicides; found that no new and material evidence was submitted in order to reopen a claim for entitlement to service connection for warts and moles all over the body, also to include as due to exposure to herbicides; and confirmed and continued the denial of service connection for hypertension, to include as due to exposure to herbicides and as secondary to PTSD and for peripheral neuropathy, to include as due to exposure to herbicides. 

In a March 2007 rating decision, the RO, in pertinent part, denied service connection for a heart condition as secondary to PTSD.  

In a December 2010 decision, the Board reopened and remanded the claim for service connection for a skin disorder and remanded the remaining issues on appeal.

The Board notes that the Veteran filed a claim for service connection for warts and moles.  However, the record reflects that the Veteran has raised allegations about other skin conditions that may be related to service or a service-connected disability.  The requirement to identify the benefit sought means that a claimant must describe the nature of the disability for which he is seeking benefits.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  See Brokowski v. Shinseki, 23 Vet. App. 70 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In the present case, the Board finds that the Veteran's claim for warts and moles includes other similar skin disorders. 

In September 2006, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing); the hearing transcript is associated with the record.  The Veteran requested a Travel Board hearing.  The hearing was scheduled to be conducted in February 2008.  The Veteran cancelled his request for the hearing by a communication dated in December 2007.  The Veteran's request for a hearing before the Board is deemed withdrawn.  38 C.F.R. § 20.704(c), (e) (2012).  

In a September 2011 rating decision, the RO granted service connection for erectile dysfunction.  Thus, that issue is no longer before the Board.

The issue of entitlement to service connection for hiatal hernia and GERD, to include as due to exposure to herbicides and as secondary to PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a July 1998 decision, the Board denied service connection for peripheral neuropathy, a cyst of the vocal cord, and a colon polyp.  That decision was not reconsidered or appealed.

2.  The evidence received since the July 1998 Board decision is either cumulative or redundant or does not relate to an unestablished fact necessary to substantiate the claims for service connection for peripheral neuropathy, a cyst on the vocal cord, and polyps in the colon.

3.  It is as likely as not that seborrheic keratoses and acrochordons had their onset in service.

4.  The Veteran currently does not have a heart (cardiac) disorder, except to the extent that hypertension is a cardiovascular disorder.

5.  Hypertension did not have its onset in service or for many years thereafter and it is not related to service or service-connected PTSD.



CONCLUSIONS OF LAW

1.  The July 1998 Board decision, which denied service connection for peripheral neuropathy, a cyst of the vocal cord, and a colon polyp, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2012).

2.  New and material evidence has not been received since the final July 1998 Board decision to reopen the claims for service connection for peripheral neuropathy, a cyst on the vocal cord, and polyps in the colon.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for seborrheic keratoses and acrochordons have been met.  38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

4.  The criteria for service connection for a heart (cardiac) disorder other than hypertension, to include as due to exposure to herbicides and as secondary to PTSD, have not been met.  38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

5.  The criteria for service connection for hypertension, to include as due to exposure to herbicides and as secondary to PTSD, have not been met.  38 C.F.R. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the applications to reopen and the issues of entitlement to service connection, to include on a secondary basis, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

With respect to the claims to reopen, the Board acknowledges that complete notice was not issued prior to the adverse determinations on appeal.  However, fully compliant notice was later issued in February 2011, and the claims were thereafter readjudicated in September 2011.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

In light of the Board's favorable determination with respect to the claim for service connection for a skin condition, no further discussion of the duties to notify and assist is needed at this time.  

With respect to the remaining claims, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

With respect to the claim for service connection for hypertension, the Veteran was notified in a letter dated in September 2004 of the criteria for establishing direct and secondary service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter predated the initial adjudication by the RO in February 2005.  As for the claim for service connection for a heart condition, the Veteran was notified in a letter dated in May 2005 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter predated the initial adjudication by the RO in November 2005.  A November 2006 letter notified the Veteran of the criteria relevant to secondary service connection and that aspect of the claim was subsequently adjudicated in a March 2007 rating decision.

With respect to Dingess notice, a June 2006 letter notified the Veteran of how VA determines disability ratings and effective dates.  All claims were thereafter readjudicated in November 2006.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

Next, VA has a duty to assist the claimant in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA provided the Veteran with examinations in March 2011 to determine the nature and etiology of his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the examination report to be thorough and adequate upon which to base a decision on the claims.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claims.  Brief but relevant and important opinions were provided.  The Board finds the opinions to be adequate, as they were predicated on a full reading of the private and VA medical records in the claims file as well as the Veteran's own statements.  

In the remand portion of the December 2010 decision, the Board requested that the AMC obtain any outstanding medical records, provide the Veteran with a corrective notice on the claims to reopen, and provide the Veteran with examinations on his hypertension and heart disorder.  In a February 2011 letter, the AMC provided the corrective notice and asked the Veteran to identify any healthcare providers who treated him for a disorder on appeal.  Additional private medical records were thereafter obtained.  The Veteran was afforded examinations in March 2011 and, as indicated above, the reports are substantially responsive to the Board's request.  Thus, the Board finds that no further duty to notify or assist is required to comply with the remand.  See Dyment v. West, 13 Vet. App. 141 (1999).

Given the above, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Claims to Reopen

Generally, a decision issued by the Board is final and may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7104(a), (b) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, in part, that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

In a July 1998 decision, the Board denied the claims as not well grounded, finding that there was no evidence of the disorders in service or for many years following service and that the disorders are not etiologically related to exposure to Agent Orange in service.  Neither the Veteran nor the Board requested reconsideration of the decision, and the Veteran did not appeal to the United States Court of Appeals for Veterans Claims.  Thus, that Board decision is final.  See 38 U.S.C.A. §§ 7103(a), 7104, 7252 (West 2002); 38 C.F.R. § 20.1100(a) (2012).  

As noted in the Introduction, above, the RO has denied the Veteran's request to reopen claims of entitlement to service connection for peripheral neuropathy, a cyst on the vocal cord, and for polyps in the colon.  The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995). 

Initially, the Board notes that additional service treatment records were associated with the claims file in November 2005 subsequent to the July 1998 Board decision.  However, a review of those records shows that they are not related to any of the claimed disorders.  For example, the additional records reflect that the Veteran received dental treatment in service, was treated for a respiratory complaint, had pes planus, and was treated for a corn.  As such, these service treatment records are not relevant to any issue on appeal, and do not warrant a de novo review of the Veteran's claims.  See 38 C.F.R. § 3.156(c).  Thus, new and material evidence is still required, even though additional service treatment records have been added to the claims files since the 1998 Board decision.  

Although numerous VA and private medical records have been added to the claims file since the July 1998 denial, none of the evidence presents new findings as to the onset or etiology of peripheral neuropathy, a cyst on the vocal cord, or polyps in the colon.  In particular, the Veteran has not submitted any medical statement or opinion that peripheral neuropathy, a cyst on the vocal cord, or polyps in the colon began in service, or are related to in-service exposure to Agent Orange, or any other incident of service.  VA examination reports added to the claims file since 1998, including reports of VA examination in 2011, do not discuss or reference peripheral neuropathy, a cyst on the vocal cord, or polyps in the colon.  The Veteran's contention that his peripheral neuropathy, a cyst on the vocal cord, and polyps in the colon are due to Agent Orange is unchanged from his contentions prior to the 1998 Board decision, but the Veteran has not provided any additional support for or change to the contentions of record at the time of that decision.

As such, the additional evidence does not help to establish that peripheral neuropathy, a cyst on the vocal cord, or polyps in the colon had an onset in or are etiologically related to the Veteran's service.  As none of the additional evidence added to the record references the onset or etiology of these disorders, there is no reasonable possibility that the additional evidence is relevant to change the outcome of the claims.  Therefore, the Board finds that new and material evidence has not been received to reopen the claims for service connection for peripheral neuropathy, a cyst on the vocal cord, and polyps in the colon.  Thus, the request to reopen the claims for service connection for peripheral neuropathy, a cyst on the vocal cord, or polyps in the colon must remain denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime after December 31, 1946, and cardiovascular disease, including hypertension, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Service connection may also be presumed for certain diseases if a veteran has been exposed to certain herbicide agents.  38 C.F.R. § 3.309(e) (2012).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2012).  

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2012).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

In this case, the Veteran contends that he has a skin condition, a heart condition, and hypertension due to exposure to Agent Orange in service or as secondary to his service-connected PTSD.  
Initially, the Board notes that the Veteran served in the Republic of Vietnam during the Vietnam era.  Thus, he is presumed to have been exposed to an herbicide agent in service.  However, the Board observes that a skin condition, other than chloracne which the Veteran does not have, and hypertension are not recognized as diseases associated with exposure to herbicides.  38 C.F.R. § 3.309.  Notwithstanding the presumptive provisions, service connection may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155 (1997); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303).

Skin Condition

The Veteran's service treatment records do not reflect any complaints, findings, or diagnoses of a skin condition.  Post service medical records do not show a skin disorder for many years following discharge from service.  

As a March 2005 private medical record showed that the Veteran had a history of pruritis which the examiner noted may be due to stress, the Veteran was afforded a VA examination.

A March 2011 VA examination report reflects a history of developing moles and skin tags years after serving in Vietnam that gradually increased in number.  After examining the Veteran, the examiner provided diagnoses of seborrheic keratoses and acrochordons.  The examiner then opined that the seborrheic keratoses and acrochordons were not permanently aggravated by PTSD, explaining that they are benign skin lesions that are common in the general population.  The examiner also opined that the Veteran's seborrheic keratoses and acrochordons are not caused by or a result of service, including exposure to herbicides.  The examiner reiterated that seborrheic keratoses and acrochordons are benign skin lesions that are common in the general population.  The examiner finally opined that it is as likely as not that some of the seborrheic keratoses and acrochordons began during service.  In addition to the above rationale, the examiner added that seborrheic keratoses and acrochordons typically occur during adult life with an increase in the number of lesions with aging.  
Initially, the Board notes that the examiner did not provide an opinion on whether the seborrheic keratoses and acrochordons were caused by the service-connected PTSD.  However, given the examiner's rationale for why the disorders were not permanently aggravated by PTSD, it can be inferred that his opinion would be in the negative.  Thus, the Board finds that the Veteran's seborrheic keratoses and acrochordons are not caused or aggravated by his service-connected PTSD.  

However, given the examiner's opinion that some of the seborrheic keratoses and acrochordons began during service, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's seborrheic keratoses and acrochordons had their onset in service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board notes that the service treatment records are silent for seborrheic keratoses and acrochordons; however, as they are benign skin lesions that just may not have been symptomatic at that time, the Board finds it likely that they would not have been reported by either the Veteran or the service examiners.  In any event, as the VA examiner's opinion is the only competent opinion of record addressing their date of onset, service connection for seborrheic keratoses and acrochordons is warranted.

Cardiac disorder (other than hypertension)

The Veteran's service treatment records do not reflect any complaints, findings, or diagnoses of a cardiac disorder.  

Private medical records show a history of chest pain but no diagnosis of a cardiac condition.  An October 2003 cardiac catheterization reflects no significant coronary artery disease and preserved left ventricular systolic function.  A January 2010 treatment note reflects a negative stress echocardiogram.

The Veteran was afforded a VA examination in March 2011.  Examination showed no evidence of congestive heart failure or pulmonary hypertension.  Although a stress test was reportedly inconclusive due to the Veteran's failure to achieve the target heart rate, the test nevertheless showed no ischemic changes on EKG at peak exercise.  An echocardiogram showed normal left ventricular systolic and diastolic function.  Chest x-rays showed no active disease.  The examiner concluded that there was no evidence of heart disease, noting the negative cardiac catheterization, normal nuclear stress test in January 2011, and the negative history of heart attacks.

An April 2011 VA treatment note provides a summary of the Veteran's cardiac history, with a normal treadmill test in January 2001 and normal private nuclear stress tests in 2005 and February 2011.  The note also reflects the impression that the Veteran has non-cardiac chest pain from cervical spine disease or esophageal reflux/spasm.

The Veteran has submitted private clinical records, including records dated from January 2010 to July 2010 by JMC, MD.  Dr. C. stated that the Veteran had hypertension and hyperlipidemia, had not chest pain, shortness of breath, or any other symptoms of cardiovascular disorder.  

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Simply put, in the absence of proof of present disability, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Although the Veteran has, at various times, complained of shortness of breath (dyspnea) and chest pain, providers have concluded that the Veteran's complaints are attributable to other disorders, such as reflux, and are not of cardiac origin.  No cardiovascular disorder other than hypertension has been diagnosed.  Thus, as there is no cardiac disorder, other than hypertension, addressed below, there is no cardiac disorder which can be related to service or the service-connected PTSD.  The claim for entitlement to service connection for a cardiac disorder must be denied.  

The Board notes that the Veteran is competent to give evidence about observable symptoms such as shortness of breath and chest pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not deemed competent to provide a diagnosis of a heart disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In conclusion, service connection for a cardiac disorder, to include as due to exposure to herbicides and as secondary to PTSD, is not warranted, since there is no medical evidence that the Veteran currently has a cardiac disorder; to the extent that hypertension may be considered a cardiac disorder, that disorder is addressed below.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

Hypertension

The record fails to show, and the Veteran does not contend, that he developed hypertension during active service.  Rather, the record indicates that he developed hypertension in the 1990s, many years following discharge from service.  Thus, the Board finds that the Veteran's hypertension did not have its onset in service or for many years thereafter.  The remaining question is whether his hypertension is otherwise related to service or the service-connected PTSD.

The Veteran was afforded a VA examination in March 2011.  The examiner noted that the Veteran has essential hypertension that was diagnosed in 1990, many years after separation from service.  The examiner opined that the Veteran's hypertension is not due to service, explaining that there is no evidence in the medical literature or body of knowledge showing that any specific exposure, including herbicides, causes hypertension.  The examiner then opined that the hypertension was not due to or a result of PTSD, indicating that there is no sound evidence to support PTSD as a cause of hypertension.  The examiner further opined that the hypertension was not aggravated by PTSD, indicating that there is no sound evidence showing that PTSD aggravates blood pressure beyond its natural progression.  

The Board notes that the above opinion is the only competent opinion addressing the etiology of the Veteran's hypertension.  Thus, the Board finds that the Veteran's hypertension is not causally related to service or the service-connected PTSD.

The Board notes that the Veteran is competent to give evidence about observable symptoms such as elevated blood pressure.  Layno, 6 Vet. App. 465.   The Board also notes that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau, 492 F.3d 1372.  In this case, however, the Veteran has dated the onset of his hypertension to after separation from service, and the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, he is not competent to address etiology.  As discussed above, the medical evidence shows that his hypertension it not related to service or the service-connected PTSD.

In conclusion, service connection for hypertension, to include as due to exposure to herbicides and as secondary to PTSD, is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

New and material evidence having not been received, the application to reopen the claim for entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides, is denied.

New and material evidence having not been received, the application to reopen the claim for entitlement to service connection for a cyst on the vocal cord, to include as due to exposure to herbicides, is denied.

New and material evidence having not been received, the application to reopen the claim for entitlement to service connection for polyps in the colon, to include as due to exposure to herbicides, is denied.

Service connection for seborrheic keratoses and acrochordons is granted.

Service connection for a cardiac disorder, to include as due to exposure to herbicides and as secondary to PTSD, is denied.

Service connection for hypertension, to include as due to exposure to herbicides and as secondary to PTSD, is denied.


REMAND

In the remand portion of the December 2010 decision, the Board in part requested that the Veteran be afforded a gastrointestinal (GI) examination to obtain an opinion on the etiology of each GI disorder present.  The Veteran underwent an esophagus and hiatal hernia examination in March 2011.  Although the examiner provided an opinion on the GERD, the examiner did not provide an opinion on the hiatal hernia after noting that the Veteran did not currently have the disorder.  However, a hiatal hernia was found during an EGD (esophagogastroduodenoscopy) in January 2006, during the pendency of the Veteran's claim filed in February 2005.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, an opinion on the previously existing hiatal hernia is still needed, in compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Prior to obtaining the opinion, any outstanding VA medical records should be obtained.  The Veteran receives treatment from the New Orleans VA Outpatient Clinic, and the record, including his Virtual VA file, contains treatment notes dated through May 2012.  Thus, any treatment notes since that time should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment from the New Orleans VA Outpatient Clinic since May 2012.

2.  Thereafter, arrange for the Veteran's claims file to be reviewed by the examiner who completed the March 2011 VA esophagus and hiatal hernia examination (or a suitable substitute if that examiner is unavailable) to obtain a supplemental opinion.  

The examiner should address the following: 
	Is it at least as likely as not (50 percent or more probability) that any previously existing hiatal hernia began during the Veteran's service? 
	Is it at least as likely as not (50 percent or more probability) that any previously existing hiatal hernia was related to the Veteran's service? 
	Is it at least as likely as not (50 percent or more probability) that any previously existing hiatal hernia was the result of any incident of the Veteran's service, to include exposure to herbicides? 
	Is it at least as likely as not (50 percent or more probability) that any previously existing hiatal hernia was proximately due to, or the result of, service-connected PTSD? 
	Is it at least as likely as not (50 percent or more probability) that service-connected PTSD aggravated or accelerated the previously existing hiatal hernia beyond its natural progression? 

If the etiology of the Veteran's hiatal hernia is attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events.  The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested opinions cannot be given, the examiner should state the reason why. 

3.  After completion of the above, readjudicate the claim.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


